Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 06/23/2022 with respect to the rejection(s) of claim(s) as rejected by Trainer have been fully considered and are persuasive in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trainer U.S. Patent #10,620,105 in view of Ford Jr U.S. Patent #5,305,073.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer U.S. Patent #10,620,105 in view of Ford Jr U.S. Patent #5,305,073.
With respect to claim 1 and 11, Trainer discloses a method and apparatus for determining characteristics comprising:
A transparent sample cell configured to retain the liquid sample / enclosing the liquid sample in a sample channel formed linearly through a transparent sample cell configured to retain the liquid sample (Figure 1, sample cell)
A light source configured to irradiate the sample cell with coherent light / irradiating coherent light from the light source from one end of the side of the sample channel to pass the coherent light through the sample channel (Figure 1, light source)
A plurality of detectors configured to receive scattering light with different scattering angles around the sample cell / receiving scattering light with different scattering angles around the sample cell (Figure 1, detectors 110, 111, 112, 113)
A plurality of apertures arranged between the sample cell and the respective detectors and configured to partly prevent the scattering light from being incident on the detectors, the geometric range of the prevention being defined by opening widths of the aperture (Figure 1, slit 114, 115)
Wherein the sample cell has a sample channel formed linearly through the sample cell and extending in an optical direction of the coherent light, the channel configured to enclose the liquid sample (Figure 1, Figure 2, particle flow, wherein both flow direction and source beam have vector components in the same direction)
The light source is arranged to pass the coherent light incident on one end side of the sample channel through the sample channel (Figure 1)
The plurality of detectors are arranged on a circumference about a central axis of the sample cell, the central axis extending vertically (Figure 1, detectors 110, 111, 112, 113, Figure 3, 310, 311, 312, 313)
The detectors includes, where a position at an angle of 80° to an incident direction of the coherent light on the sample cell is defined as a reference position, a first detector arrange in the reference position and a second detector arranged in a position different from the reference position (Figure 1, Figure 3, Col.11, l 23-29, 49-50)
A first aperture for the detector has a greater opening width than a second aperture for the second detector (Col.13, l 45-47, Figure 2a)
Trainer fails to disclose reference detector is at a position of 90° and the sample cell has a channel formed linearly through the s ample cell and extending parallel to an optical axis direction of the coherent light. 
Ford, Jr discloses an apparatus for molecular characterization comprising:
The sample cell has a sample channel formed linearly through the sample cell and extending parallel to an optical axis direction of the coherent light (Figure 1, wherein the sample cell 10 has a channel parallel to the optical axis along the light beam 22)
The detectors include, where a position of angle of 90° to an incident direction of the coherent light on the sample cell is defined as a reference position, a first detector arranged in the reference position and a second detector arranged in a position different from the reference position (Figure 1, Figure 2, reference detector 62, second detector 70, Col.6, l 13-33)
It would have been obvious to one of ordinary skill in the art at the time of the invention to align the sample channel with the optical axis as in Ford since the direction of the sample flow being aligned with the laser light allows for detection of smaller particles since the particles have a longer time to pass through the optical axis, generating a scattering signal. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the reference detector of Trainer (sensor 113 at 80°) to be at 90° as in Ford as result effective variable.  The reference detector is a baseline for subtracting the other measurements and both are generally perpendicular. Trainer discloses that detectors at other angles may be used and it would be an obvious optimization of scattering collection to select the specific angle. 

With respect to claims 2 and 12, Trainer discloses all of the limitations as applied to claim 1 above.  However, Trainer fails to specifically disclose calculating the aperture width by multiplying a distance from the central axis of the sample chamber by a sine value of an arrangement angle of the detector.  The size of the aperture is a result effective variable. It would be obvious to one of ordinary skill in the art that the size of the aperture is related to the scattering angle and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer U.S. Patent #10,620,105 in view of Ford Jr U.S. Patent #5,305,073 and further in view of Wynn et al U.S. Patent #4,160,914.
With respect to claims 3 and 13, Trainer discloses all of the limitations as applied to claim 1 above.  However, Trainer fails to disclose each aperture has a first aperture plate arranged on a side of the sample cell and a second aperture plate arranged on a side of the detector. Wynn discloses an apparatus for measuring particulate scattering in fluids comprising:
Each aperture has a first aperture plate arranged on a side of the sample cell and a second aperture plate arranged on a side of the detector (Figure 3, sample cell = 24, detector = 60, first aperture plate = 64, second aperture plate = 62)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the double aperture plates of Wynn for the aperture of Trainer since the first and second aperture plates allow for a more efficient rejection of unwanted light outside of certain angles (Col.4, l 44-52).

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trainer U.S. Patent #10,620,105 in view of Ford Jr U.S. Patent #5,305,073 and Wynn et al U.S. Patent #4,160,914 and further in view of Heinonen et al. U.S. Patent #8,669,112. 
With respect to claims 4 and 6, Trainer in view of Wynn discloses all of the limitations as applied to claims 1 and 3 above.  However, Trainer and Wynn fail to disclose a moving mechanism to move the aperture plates horizontally with respect to the other aperture plate. 
Heinonen discloses an automated instrument comprising:
A moving mechanism configured to move the first/second aperture plate horizontally in parallel with the second aperture plate (Col.30, l 24-26, l 64-67)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an automated moving mechanism to slide the aperture plate to differently sized apertures since automating previously known elements has been held to be obvious to one of ordinary skill in the art.  Automating the aperture plate slide would allow for quicker more reliable switching of aperture sizes. 

Allowable Subject Matter
Claims 5, 7, 8, 9, 10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips U.S. Patent #5,475,235 discloses a laser scattering measurement comprising a light scattering cell parallel with laser light surrounded by a plurality of detectors at a variety of angles. 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA C BRYANT/Examiner, Art Unit 2877